Exhibit 10.13




FIRST AMENDMENT TO GUARANTY
THIS FIRST AMENDMENT TO GUARANTY (this “Amendment”), dated as of February 4,
2019 (the “Effective Date”), is made by and among CITIBANK, N.A. (together with
its successors and/or assigns, “Buyer”), TREMONT MORTGAGE TRUST, a Maryland real
estate investment trust (“Guarantor”), and for the purpose of acknowledging and
agreeing to the provision set forth in Section 5 hereof, TRMT CB LENDER LLC, a
Delaware limited liability company (“Seller”).
W I T N E S S E T H:
WHEREAS, Seller and Buyer have entered into that certain Master Repurchase
Agreement, dated as of February 9, 2018, as amended by the First Amendment to
Master Repurchase Agreement, dated as of November 6, 2018 (as such agreement may
be further amended, supplemented, extended, restated, replaced or otherwise
modified from time to time, the “Repurchase Agreement”) and that certain Fee
Agreement, dated as of February 9, 2018, as amended by the First Amendment to
Fee Agreement, dated as of November 6, 2018 and the Second Amendment to Fee
Agreement, dated as of the date hereof (as the same may be further amended,
supplemented or otherwise modified from time to time, the “Fee Agreement”);
WHEREAS, in connection with the Repurchase Agreement, Guarantor entered into
that certain Guaranty, dated as of February 9, 2018 (as the same may be amended,
supplemented, extended, restated, replaced or otherwise modified from time to
time, the “Guaranty”);
WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Guaranty (or if not defined therein,
the Fee Agreement); and
WHEREAS, Seller and Buyer desire to modify the financial covenants as set forth
herein.
NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller and Buyer covenant and agree as follows as of the Effective
Date, and Guarantor acknowledges and agrees as to the provision set forth in
Section 3 as of the Effective Date:
1.Modification of Guaranty. Sections 5 (ii), (iii) and (iv) of the Guaranty are
hereby deleted in their entirety and replaced by the versions below:
2.    (ii) Minimum Cash Liquidity. Cash Liquidity in excess of, (i) from the
Effective Date to, but excluding, the first anniversary of the Effective Date,
three percent (3%) of Total Recourse Indebtedness, and (ii) as of the first
anniversary of the Effective Date and thereafter, five percent (5%) of Total
Recourse Indebtedness; provided, that for purposes of the calculation of Total
Recourse Indebtedness, the RMR Indebtedness shall be excluded.





--------------------------------------------------------------------------------






(iii) Leverage Ratio. The ratio of (x) Total Indebtedness to (y) the sum of
Total Indebtedness plus Tangible Net Worth shall not exceed 75%; provided that,
notwithstanding the foregoing, at any time Guarantor has issued Indebtedness
which Buyer has reasonably determined satisfies the requirements to be treated
as RMR Indebtedness and, correspondingly, the Facility Amount has been increased
to an amount in excess of $135,000,000, then the aforementioned percentage shall
be modified from 75% to 85%.
(iv) Minimum Interest Coverage. The Interest Coverage Ratio shall not fall below
1.50 to 1.00; provided, that for purposes of the calculation of Interest
Expense, the RMR Indebtedness shall be excluded.
3.    Reaffirmation of Guaranty. Guarantor has executed this Amendment for the
purpose of acknowledging and agreeing that, notwithstanding the execution and
delivery of this Amendment and the amendment of the Guaranty hereunder, all of
Guarantor’s obligations under the Guaranty remain in full force and effect and
the same are hereby irrevocably and unconditionally ratified and confirmed by
Guarantor in all respects.
4.    Conditions Precedent. This Amendment and its provision shall become
effective upon the execution and delivery of this Amendment by a duly authorized
officer of each of Seller, Buyer and Guarantor.
5.    Agreement Regarding Expenses. Seller agrees to pay Buyer’s reasonable out
of pocket expenses (including reasonable legal fees) incurred in connection with
the preparation and negotiation of this Amendment promptly (and after Buyer or
Buyer’s counsel gives Seller an invoice for such expenses).
6.    Full Force and Effect. Except as expressly modified hereby, all of the
terms, covenants and conditions of the Repurchase Agreement and the other
Transaction Documents remain unmodified and in full force and effect and are
hereby ratified and confirmed by Seller. Any inconsistency between this
Amendment and the Guaranty (as it existed before this Amendment) shall be
resolved in favor of this Amendment, whether or not this Amendment specifically
modifies the particular provision(s) in the Guaranty inconsistent with this
Amendment. All references to the “Guaranty” in the Repurchase Agreement or in
any of the other Transaction Documents shall mean and refer to the Guaranty as
modified and amended hereby.
7.    No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the Buyer under
the Repurchase Agreement, the Guaranty, any of the other Transaction Documents
or any other document, instrument or agreement executed and/or delivered in
connection therewith.
8.    Headings. Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.
9.    Counterparts. This Amendment may be executed in any number of
counterparts, and all such counterparts shall together constitute the same
agreement. Signatures delivered by





--------------------------------------------------------------------------------




email (in PDF format) shall be considered binding with the same force and effect
as original signatures.
10.    Governing Law. This Amendment shall be governed in accordance with the
terms and provisions of Section 28(c) of the Guaranty.


[No Further Text on this Page; Signature Pages Follow]




2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Effective Date.


 
 
GUARANTOR:
TREMONT MORTGAGE TRUST, 
a Maryland real estate investment trust


By:_/s/ G. Douglas Lanois                                          Name: G.
Douglas Lanois Title: Chief Financial Officer


 
 
 



[SIGNATURES PAGES CONTINUE ON NEXT PAGE]




    



--------------------------------------------------------------------------------





SELLER:
TRMT CB LENDER LLC,
a Delaware limited liability company
By:_/s/ G. Douglas Lanois
    Name: G. Douglas Lanois    
Title: Chief Financial Officer


[SIGNATURES PAGES CONTINUE ON NEXT PAGE]



    



--------------------------------------------------------------------------------






BUYER:
CITIBANK, N.A.


By: /s/ Richard B. Schlenger
Name: Richard B. Schlenger
Title: Authorized Signatory






    

